992 F.2d 1217
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hazel Ann THORNTON, Petitioner-Appellant,v.Margaret C. HAMBRICK, Warden, FCI, Lexington;  AttorneyGeneral of the United States;  J. Michael Quinlan,Director of Bureau of Prisons,Respondent-Appellee.
No. 92-6401.
United States Court of Appeals, Sixth Circuit.
April 28, 1993.

Before:  JONES and BATCHELDER, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
The issue presented in this appeal is whether the petitioner was entitled to sentencing credit for time spent in a community residential center while on pre-trial bond between September 10, 1990 and May 16, 1991, a total of 240 days.   Petitioner contends that sentencing credit should be awarded because her participation in the work release program was pursuant to a court order.


2
The record in this case reveals that petitioner has already served her twenty-four month sentence, having been released from the Federal Medical Center, Lexington, Kentucky on February 11, 1993, raising an issue with respect to the relief being sought, the continued viability of the controversy and thus, the court's jurisdiction.


3
Article III of the United States Constitution limits federal courts to the adjudication of actual, ongoing cases and controversies.   See  Thomas Sysco Food Services v. Martin, 983 F.2d 60 (6th Cir.1993).   It appearing that petitioner has completed the sentence and been released, the issue raised is rendered moot.


4
Accordingly, the appeal is dismissed as moot.